Name: Council Regulation (EEC) No 1317/90 of 14 May 1990 fixing the target prices and intervention prices for rape and sunflower seed for the 1990/91 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 23 . 5 . 90 Official Journal of the European Communities No L 132 / 9 COUNCIL REGULATION (EEC) No 1317/90 of 14 May 1990 fixing the target prices and intervention prices for rape and sunflower seed for the 1990/91 marketing year Whereas the supplement to be applied to the target price , to the intervention price and to the intervention buying-in price for 'double zero' rape seed must be fixed in accordance with the criteria laid down in Article 24a of Regulation No 136 / 66 /EEC; Whereas , under Article 68 of the Act of Accession , prices in Spain have been set at a level different from that of the common prices ; whereas pursuant to Article 70 ( 1 ) of the Act of Accession , the Spanish prices should be aligned on the common prices each year at the beginning of the marketing year; whereas the criteria for this alignment give the Spanish prices set out below , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation No 136 / 66 / EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ),' as last amended by Regulation (EEC) No 2902/ 89 ( 2 ), and in particular Articular 22 (4 ) and Article 24a (2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee (*), Whereas , when the target prices and intervention prices for rape and sunflower seed are fixed , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community wishes to make to the harmonious development of world trade; whereas the objectives of the common agricultural policy are , in particular , to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas the intervention price must be fixed in accordance with the criteria laid down in Article 24 ( 1 ) of Regulation No 136 / 66 /EEC; Whereas the prices of rape and sunflower seed must be fixed for specific standard qualities ; whereas the latter should be laid down in relation to the average qualities of the seeds harvested in the Community ; whereas , for rape and sunflower seed , the quality laid down for the 1989 / 90 marketing year meets these requirements and can accordingly be used for 1990 / 91 marketing year ; Whereas , on the basis of these criteria , the target and intervention prices for rape and sunflower seed should be fixed at the levels given below; Article 1 For the 1990 / 91 marketing year, the target prices and the intervention prices for rape and sunflower seeds shall be as follows : ( a ) target price for rape seed :  ECU 42,05 per 100 kg for Spain ,  ECU 45,02 per 100 kg for the other Member States ; ( b ) intervention price for rape seed :  ECU 37,79 per 100 kg for Spain ,  ECU 40,76 per 100 kg for the other Member States ; (c) target price for sunflower seed :  ECU 49,73 per 100 kg for Spain ,  ECU 58,35 per 100 kg for the other Member States ; ( d ) intervention price for sunflower seed:  ECU 44,85 per 100 kg for Spain ,  ECU 53,47 per 100 kg for the other Member States ; 0 ) OJ No 172 , 30 . 9 . 1966 , p . 3025 / 66 . ( 2 ) OJ No L 280 , 29 . 9 . 1989 , p. 2 . ( 3 ) OJ No C 49 , 28 . 2 . 1990 , p . 33 . ( «) OJ No C 96 , 17. 4 . 1990 . Article 2 The prices referred to in Article 1 shall relate to seeds in bulk which are of sound, genuine and merchantable quality :( s ) OJ No C 112 , 7 . 5 . 1990 , p. 34. No L 132 / 10 . Official Journal of the European Communities 23 . 5 . 90 ( a ) with an impurity content of 2 % and , for seeds as such , moisture and oil contents of 9 and 40 % respectively in the case of rape seed ; ( b ) with an impurity content of 2% and, for seeds as such , moisture and oil contents of 9 and 44 % respectively in the case of sunflower seed . the intervention buying-in price for 'double zero' rape seed shall be ECU 2,50 per 100 kg . Article 4 This Regulation shall enter into force on the third day following that of its publication in theOfficial Journal of the European Communities . It shall apply :  from 1 July 1990 as regards rape seed ,  from 1 August 1990 as regards sunflower seed . Article 3 For the 1990 / 91 marketing year , the supplement to be applied to the target price , to the intervention price and to This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1990 . For the Council The President D. J. O'MALLEY